Citation Nr: 1803287	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-19 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 to April 1984, from November 1996 to July 1997 and from April 2005 to June 2006 with additional periods of service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a May 2017 videoconference hearing.  A transcript of this hearing is of record.

In January 2013, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Texas Veterans Commission as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

At an October 2012 VA examination, the VA examiner opined that the Veteran's currently diagnosed obstructive sleep apnea was less likely than not incurred in or caused by his active duty service.  That determination was based on the finding that there was no evidence in his service treatment records or within one year of discharge from active duty service of "chronic symptoms associated with sleep apnea like loud snoring, chronic fatigue/daytime sleepiness or witnessed apneas."  However, the record reflects that VA had received a statement from the Veteran's wife in June 2012, which attested to noticing that since the Veteran had returned from service in Iraq, he was snoring so loud that she now slept in another bedroom with the door closed.  There is no indication that the wife's report was addressed by the October 2012 VA examiner.  Accordingly, because the October 2012 VA examiner did not consider the June 2012 lay statement, the Board finds that the October 2012 VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, a remand to obtain a new VA opinion is required.  

Moreover, subsequent to the October 2012 VA examination, the Veteran submitted additional lay statements in July 2013 from his wife and a fellow serviceman, who had shared living quarters with him during his Iraq service.  He and his wife also provided testimony at an April 2017 Board hearing.  The Veteran's wife and his fellow serviceman identified symptoms of daytime fatigue, loud snoring, and trouble breathing or choking during service in Iraq and upon his return from service.  On remand, the VA examiner should also address whether the symptoms described in these statements are indicative of whether the Veteran's sleep apnea is etiologically related to his active duty service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his sleep apnea that are not currently of record.  

2.  After the above is completed, to the extent possible, obtain a supplemental VA opinion from the October 2012 VA examiner, or, if not available, another appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least at least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea had its onset during active duty service, or was otherwise etiologically related to service?

In providing the above opinion, the examiner should consider and address the lay statements provided by Veteran, his wife, and a fellow serviceman in June 2012, July 2013 and April 2017 and discuss whether the symptoms they described are indicative of the Veteran having had sleep apnea during service.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




